Exhibit 10.1

 

SIXTH AMENDMENT TO REVOLVING LINE OF CREDIT LOAN
AGREEMENT, TERM LOAN AGREEMENT AND SECURITY AGREEMENT

 

THIS SIXTH AMENDMENT TO REVOLVING LINE OF CREDIT LOAN AGREEMENT, TERM LOAN
AGREEMENT AND SECURITY AGREEMENT (this “Sixth Amendment”) is made as of March 1,
2010, by and among EF JOHNSON TECHNOLOGIES, INC., a Delaware corporation
(formerly known as EFJ, Inc.), E.F. JOHNSON COMPANY, a Minnesota corporation
(successor-by-merger to Transcrypt International, Inc.), and 3e TECHNOLOGIES
INTERNATIONAL, INC., a Maryland corporation (collectively, jointly and
severally, the “Borrower”), all having an address at c/o EF Johnson
Technologies, Inc., 1440 Corporate Drive, Irving, Texas 75038; and BANK OF
AMERICA, N.A., a national banking association (the “Lender”).

 

RECITALS

 

A.                                   The Borrower and the Lender are parties to
that certain Revolving Line of Credit Loan Agreement and Security Agreement,
dated as of November 15, 2002, as amended by that certain First Amendment to
Revolving Line of Credit Loan Agreement and Security Agreement dated as of
September 13, 2004, and as further amended by that certain Second Amendment to
Revolving Line of Credit Loan Agreement and Security Agreement dated as of
July 11, 2006 (the “Second Amendment”), and as further amended by that certain
Third Amendment to Revolving Line of Credit Loan Agreement, Term Loan Agreement
and Security Agreement dated as of March 6, 2007, and as further amended by that
certain Fourth Amendment to Revolving Line of Credit Loan Agreement, Term Loan
Agreement and Security Agreement dated as of March 10, 2008, and as further
amended by that certain Fifth Amendment to Revolving Line of Credit Loan
Agreement, Term Loan Agreement and Security Agreement dated as of March 16, 2009
(as amended and in effect, the “Loan Agreement”).

 

B.                                     The Loan Agreement governs and secures
(1) a certain revolving line of credit loan in the maximum principal amount of
Ten Million and 00/100 Dollars ($10,000,000.00), which loan is evidenced by that
certain Revolving Note dated as of November 15, 2002, as amended by that certain
First Amendment to Revolving Note dated as of September 13, 2004, and as further
amended by that certain Second Amendment to Revolving Note dated as of July 11,
2006, and as further amended by that certain Third Amendment to Revolving Note
dated as of March 10, 2008, and as further amended by that certain Fourth
Amendment to Revolving Note dated as of March 16, 2009, made by the Borrower
payable to the Lender in the maximum principal amount of Ten Million and 00/100
Dollars ($10,000,000.00) (as amended and in effect, the “Revolving Note”); and
(2) a certain term loan in the original principal amount of Fifteen Million and
00/100 Dollars ($15,000,000.00), evidenced by that certain Term Note dated as of
July 11, 2006, as amended by that certain First Amendment to Term Note dated as
of March 10, 2008, and as further amended by that certain Second Amendment to
Term Note dated as of March 16, 2009, made by the Borrower payable to the

 

--------------------------------------------------------------------------------


 

Lender in the original principal amount of Fifteen Million and 00/100 Dollars
($15,000,000.00) (as amended and in effect, the “Term Note”).

 

C.                                     Contemporaneously with the execution and
delivery of this Sixth Amendment, the Borrower and the Lender are entering into
(1) that certain Fifth Amendment to Revolving Note dated as of March 1, 2010
(the “Amendment to Revolving Note”), (2) that certain Third Amendment to Term
Note dated as of March 1, 2010 (the “Amendment to Term Note”), and (3) that
certain First Amendment to Pledge Agreement dated as of March 1, 2010 (the
“Amendment to Pledge Agreement”).

 

D.                                    The Borrower is not in compliance with one
or more of the financial covenants set forth in Section 6.14 of the Loan
Agreement for one or more of the fiscal quarters of the Borrower ending
(i) March 31, 2009, (ii) June 30, 2009, (iii) October 31, 2009, and/or
(iv) December 31, 2009.  The Borrower has made a request to the Lender to waive
such financial covenant defaults on a one time basis.  The Lender is willing to
waive such financial covenant defaults on a one time basis, subject to (a) the
terms and conditions set forth in this Sixth Amendment, and (b) the further
amendment of the Loan Agreement (1) to reduce the maximum principal amount of
the line of credit governed and secured by the Loan Agreement, (2) to obtain
additional security for the loans governed and secured by the Loan Agreement,
and (3) for certain other purposes, as more fully set forth hereafter.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Borrower and the Lender hereby agree as follows:

 


1.                                       CAPITALIZED TERMS. CAPITALIZED TERMS
USED IN THIS SIXTH AMENDMENT BUT NOT DEFINED HEREIN HAVE THE MEANINGS ASCRIBED
TO THEM IN THE LOAN AGREEMENT.


 


2.                                       REPRESENTATIONS AND WARRANTIES.  TO
INDUCE THE LENDER TO ENTER INTO THIS SIXTH AMENDMENT, THE BORROWER PROVIDES THE
FOLLOWING REPRESENTATIONS AND WARRANTIES TO THE LENDER:


 


A.                                       THE BORROWER’S BOOKS AND RECORDS
PROPERLY REFLECT THE BORROWER’S FINANCIAL CONDITION, AND NO MATERIAL ADVERSE
CHANGE IN THE BORROWER’S FINANCIAL CONDITION HAS OCCURRED SINCE THE LAST DATE
THAT THE BORROWER PROVIDED FINANCIAL REPORTS TO THE LENDER;


 


B.                                      NO LITIGATION WHICH, IN THE AGGREGATE,
IS MATERIAL TO BORROWER’S OPERATIONS OR FINANCIAL CONDITION, IS PENDING OR
THREATENED AGAINST THE BORROWER OF WHICH THE BORROWER HAS NOT INFORMED THE
LENDER IN WRITING OR WHICH IS NOT DISCLOSED IN THE BORROWER’S REQUIRED PUBLIC
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION;


 


C.                                       EXCEPT AS SET FORTH IN THE RECITALS TO
THIS SIXTH AMENDMENT WITH RESPECT TO BORROWER’S NONCOMPLIANCE WITH THE FINANCIAL
COVENANTS SET FORTH IN SECTION 6.14 OF THE LOAN AGREEMENT, THE BORROWER IS IN
COMPLIANCE WITH ALL PROVISIONS OF THE LOAN

 

2

--------------------------------------------------------------------------------


 


AGREEMENT, WITH ALL PROVISIONS OF THE OTHER LOAN DOCUMENTS, AND WITH ALL
APPLICABLE LAWS AND REGULATIONS;


 


D.                                      THE BORROWER HAS THE POWER AND AUTHORITY
TO ENTER INTO THIS SIXTH AMENDMENT, TO PERFORM ITS OBLIGATIONS HEREUNDER, TO
EXECUTE ALL DOCUMENTS, INSTRUMENTS, AND AGREEMENTS REQUIRED IN CONNECTION
HEREWITH OR RELATED HERETO, AND TO INCUR THE OBLIGATIONS PROVIDED FOR HEREIN,
ALL OF WHICH HAVE BEEN DULY AUTHORIZED AND APPROVED IN ACCORDANCE WITH THE
BORROWER’S ORGANIZATIONAL DOCUMENTS;


 


E.                                       THIS SIXTH AMENDMENT, TOGETHER WITH ALL
DOCUMENTS, INSTRUMENTS, AND AGREEMENTS REQUIRED IN CONNECTION HEREWITH OR
RELATED HERETO, CONSTITUTE THE VALID AND LEGALLY BINDING OBLIGATIONS OF THE
BORROWER IN ACCORDANCE WITH THEIR RESPECTIVE TERMS;


 


F.                                         THE OBLIGATIONS OF THE BORROWER UNDER
THE LOAN DOCUMENTS REMAIN VALID AND ENFORCEABLE OBLIGATIONS, AND THE EXECUTION
AND DELIVERY OF THIS SIXTH AMENDMENT AND THE OTHER DOCUMENTS EXECUTED IN
CONNECTION HEREWITH SHALL NOT BE CONSTRUED AS A NOVATION OF THE LOAN AGREEMENT
OR THE OTHER LOAN DOCUMENTS; AND


 


G.                                      THERE HAVE BEEN NO CHANGES TO THE
BORROWER’S ORGANIZATIONAL DOCUMENTS AS OF THE DATE OF THIS SIXTH AMENDMENT,
EXCEPT (I) WITH RESPECT TO THE MERGER OF TRANSCRYPT INTERNATIONAL, INC., A
DELAWARE CORPORATION, WITH AND INTO E.F. JOHNSON COMPANY ON APRIL 1, 2009, WHICH
THE LENDER HEREBY ACKNOWLEDGES AND CONSENTS TO, AND (II) AS HAVE BEEN FULLY
DISCLOSED AND PREVIOUSLY DELIVERED TO THE LENDER, AND ALL OF THE BORROWER’S
ORGANIZATIONAL DOCUMENTS PREVIOUSLY DELIVERED TO THE LENDER IN CONJUNCTION WITH
THE LOAN AGREEMENT REMAIN IN FULL FORCE AND EFFECT AND UNMODIFIED.


 


3.                                       ACKNOWLEDGEMENT OF INDEBTEDNESS.  THE
BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT, IN ACCORDANCE WITH THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS, IT IS LIABLE TO THE LENDER AS FOLLOWS:


 


A.                                       OWED UNDER THE REVOLVING NOTE AS OF
FEBRUARY 19, 2010:


 

Principal

 

$

0.00

 

Interest

 

$

0.00

 

 

 

 

 

Total

 

$

0.00

 


 


B.                                      OWED UNDER THE TERM NOTE AS OF
FEBRUARY 19, 2010:


 

Principal

 

$

15,000,000.00

 

Interest

 

$

100,243.26

 

 

 

 

 

Total

 

$

15,100,243.26

 


 


C.                                       FOR ALL AMOUNTS NOW DUE, OR HEREAFTER
COMING DUE, TO THE LENDER UNDER OR IN CONNECTION WITH ANY CREDIT CARD
AGREEMENTS, LETTERS OF CREDIT (INCLUDING, WITHOUT LIMITATION, THAT CERTAIN
OUTSTANDING LETTER OF CREDIT IN THE AMOUNT OF $750,000.00), BANKER’S
ACCEPTANCES, AUTOMATED CLEARINGHOUSE AGREEMENTS, CASH MANAGEMENT

 

3

--------------------------------------------------------------------------------


 


AGREEMENTS, DEPOSIT ACCOUNT AGREEMENTS, OR SIMILAR ACCOUNT AGREEMENTS OR
ARRANGEMENTS AND/OR UNDER ANY HEDGE OR SWAP AGREEMENTS.


 


D.                                      FOR ALL INTEREST ACCRUING UPON THE
PRINCIPAL BALANCES OF  THE NOTES FROM AND AFTER FEBRUARY 19, 2010, AND FOR ALL
FEES, COSTS, EXPENSES, AND COSTS OF COLLECTION (INCLUDING ATTORNEYS’ FEES AND
EXPENSES) HERETOFORE OR HEREAFTER ACCRUING OR INCURRED BY THE LENDER IN
CONNECTION WITH THE LOAN DOCUMENTS, INCLUDING, WITHOUT LIMITATION, ALL
REASONABLE ATTORNEYS’ FEES AND EXPENSES INCURRED IN CONNECTION WITH THE
NEGOTIATION AND PREPARATION OF THIS SIXTH AMENDMENT AND ALL DOCUMENTS,
INSTRUMENTS, AND AGREEMENTS REQUIRED IN CONNECTION HEREWITH OR RELATED HERETO
(COLLECTIVELY, THE “AMENDMENT DOCUMENTS”).


 


HEREINAFTER ALL AMOUNTS DUE AS SET FORTH IN THIS PARAGRAPH 3, AND ALL AMOUNTS
PAYABLE UNDER OR IN CONNECTION WITH THIS SIXTH AMENDMENT, AND ALL OTHER AMOUNTS
DUE UNDER THE LOAN DOCUMENTS, AS AMENDED HEREBY, SHALL BE REFERRED TO
COLLECTIVELY AS THE “OBLIGATIONS”.


 


4.                                       WAIVER OF CLAIMS; RELEASE. IN
CONSIDERATION OF LENDER’S AGREEMENTS SET FORTH HEREIN, THE BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT IT HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST THE LENDER OR THE LENDER’S OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, REPRESENTATIVES, PREDECESSORS, PARENT, SUBSIDIARIES, SHAREHOLDER,
AFFILIATES, SUCCESSORS, AND ASSIGNS (COLLECTIVELY, THE “LENDER PARTIES”) WITH
RESPECT TO THE OBLIGATIONS, THE LOAN DOCUMENTS, AND/OR THE TRANSACTIONS RELATED
THERETO, AND THAT IF THE BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS,
DEFENSES, CLAIMS, OR COUNTERCLAIMS AGAINST THE LENDER PARTIES, OR ANY ONE OF
THEM, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, FROM THE BEGINNING OF THE
WORLD THROUGH THIS DATE AND THROUGH THE TIME OF EXECUTION OF THIS SIXTH
AMENDMENT, ALL OF THEM ARE HEREBY EXPRESSLY WAIVED, AND THE BORROWER HEREBY
RELEASES THE LENDER PARTIES FROM ANY LIABILITY THEREFOR.


 


5.                                       RATIFICATION OF LOAN DOCUMENTS;
CROSS-DEFAULT; CROSS-COLLATERALIZATION; FURTHER ASSURANCES.  THE BORROWER:


 


A.                                       HEREBY RATIFIES, CONFIRMS, AND
REAFFIRMS ALL AND SINGULAR THE TERMS AND CONDITIONS OF THE LOAN DOCUMENTS.  THE
BORROWER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY AMENDED IN
THIS SIXTH AMENDMENT AND THE AMENDMENT DOCUMENTS, ALL TERMS AND CONDITIONS OF
THE LOAN DOCUMENTS SHALL REMAIN IN FULL FORCE AND EFFECT;


 


B.                                      HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS
THAT (I) THE OBLIGATIONS SECURED BY THE LOAN DOCUMENTS INCLUDE, WITHOUT
LIMITATION, THE OBLIGATIONS, AND ANY FUTURE MODIFICATIONS, AMENDMENTS,
SUBSTITUTIONS OR RENEWALS THEREOF, (II) ALL COLLATERAL, WHETHER NOW EXISTING OR
HEREAFTER ACQUIRED, GRANTED TO THE LENDER PURSUANT TO THE LOAN DOCUMENTS, THE
AMENDMENT DOCUMENTS, OR OTHERWISE SHALL SECURE ALL OF THE OBLIGATIONS UNTIL FULL
AND FINAL PAYMENT OF THE OBLIGATIONS, AND (III) THE OCCURRENCE OF A DEFAULT
AND/OR EVENT OF DEFAULT UNDER ANY LOAN DOCUMENT AND/OR ANY AMENDMENT DOCUMENT
SHALL CONSTITUTE AN EVENT OF DEFAULT UNDER ALL OF THE LOAN DOCUMENTS AND ALL OF
THE AMENDMENT DOCUMENTS, IT BEING THE EXPRESS INTENT OF THE BORROWER THAT ALL OF
THE OBLIGATIONS BE FULLY CROSS-COLLATERALIZED AND CROSS-DEFAULTED; AND


 


4

--------------------------------------------------------------------------------



 


C.                                       SHALL, FROM AND AFTER THE EXECUTION OF
THIS SIXTH AMENDMENT, EXECUTE AND DELIVER TO THE LENDER WHATEVER ADDITIONAL
DOCUMENTS, INSTRUMENTS, AND AGREEMENTS THAT THE LENDER MAY REQUIRE IN ORDER TO
VEST OR PERFECT THE LOAN DOCUMENTS AND THE AMENDMENT DOCUMENTS AND THE
COLLATERAL GRANTED HEREIN AND THEREIN MORE SECURELY IN THE LENDER AND TO
OTHERWISE GIVE EFFECT TO THE TERMS AND CONDITIONS OF THIS SIXTH AMENDMENT AND
THE OTHER AMENDMENT DOCUMENTS.


 


6.                                       CONDITIONS PRECEDENT.  THE LENDER’S
AGREEMENTS SET FORTH HEREIN SHALL NOT BE EFFECTIVE UNLESS AND UNTIL EACH OF THE
FOLLOWING CONDITIONS PRECEDENT HAVE BEEN FULFILLED, ALL AS DETERMINED BY THE
LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION:


 


A.                                       THE BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO THE LENDER THE AMENDMENT TO REVOLVING NOTE IN THE FORM ATTACHED
HERETO AS EXHIBIT “A”;


 


B.                                      THE BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO THE LENDER THE AMENDMENT TO TERM NOTE IN THE FORM ATTACHED HERETO
AS EXHIBIT “B”;


 


C.                                       THE BORROWER SHALL HAVE EXECUTED AND
DELIVERED TO THE AMENDMENT TO PLEDGE AGREEMENT IN THE FORM ATTACHED HERETO AS
EXHIBIT “C”;


 


D.                                      THE LENDER SHALL HAVE CONDUCTED A FIELD
EXAMINATION OF THE BORROWER, INCLUDING A REVIEW AND TESTING OF THE FINANCIAL
BOOKS AND RECORDS OF THE BORROWER, WHICH FIELD EXAMINATION SHALL BE SATISFACTORY
TO THE LENDER IN ALL RESPECTS AND BE CONDUCTED AT THE SOLE COST AND EXPENSE OF
THE BORROWER WITH ALL SUCH COSTS AND EXPENSES BEING REIMBURSED TO THE LENDER
UPON DEMAND, AND THE BORROWER SHALL FULLY COOPERATE WITH THE LENDER AND ITS
FIELD EXAMINER, AND/OR THEIR RESPECTIVE AGENTS IN CONJUNCTION WITH SUCH FIELD
EXAMINATION;


 


E.                                       THE BORROWER SHALL HAVE PAID THE
PORTION OF THE AMENDMENT FEE DUE ON OR BEFORE THE EXECUTION OF THIS SIXTH
AMENDMENT, AS SET FORTH IN PARAGRAPH 14 HEREOF.


 


F.                                         ALL ACTION ON THE PART OF THE
BORROWER NECESSARY FOR THE VALID EXECUTION, DELIVERY AND PERFORMANCE BY THE
BORROWER OF THIS SIXTH AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS SHALL HAVE
BEEN DULY AND EFFECTIVELY TAKEN AND EVIDENCE THEREOF SATISFACTORY TO THE LENDER
SHALL HAVE BEEN PROVIDED TO THE LENDER; AND


 


G.                                      THIS SIXTH AMENDMENT, AND THE OTHER
AMENDMENT DOCUMENTS, SHALL BE EXECUTED AND DELIVERED TO THE LENDER BY THE
PARTIES THERETO, SHALL BE IN FULL FORCE AND EFFECT AND SHALL BE OF FORM AND
SUBSTANCE SATISFACTORY TO THE LENDER.


 


7.                                       WAIVER OF COVENANT DEFAULTS; NEXT
QUARTERLY TESTING. THE LENDER HEREBY WAIVES THE FOLLOWING SPECIFIC EVENTS OF
DEFAULT ARISING UNDER THE LOAN AGREEMENT:


 


A.                                       THE FAILURE OF THE BORROWER TO COMPLY
WITH THE FUNDED DEBT TO EBITDA COVENANT SET FORTH IN SECTION 6.14 OF THE LOAN
AGREEMENT, FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2009;


 


5

--------------------------------------------------------------------------------



 


B.                                      THE FAILURE OF THE BORROWER TO COMPLY
WITH THE FIXED CHARGE COVERAGE RATIO COVENANT SET FORTH IN SECTION 6.14 OF THE
LOAN AGREEMENT, FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2009; AND


 


C.                                       THE FAILURE OF THE BORROWER TO COMPLY
WITH THE MINIMUM QUARTERLY EBITDA COVENANT SET FORTH IN SECTION 6.14 OF THE LOAN
AGREEMENT, FOR THE FISCAL QUARTER ENDING DECEMBER 31, 2009.


 


THIS WAIVER RELATES ONLY TO THE SPECIFIC EVENTS OF DEFAULT IDENTIFIED ABOVE FOR
THE SPECIFIC TIME PERIOD INDICATED, IS A ONE-TIME WAIVER, AND SHALL NOT BE
DEEMED TO CONSTITUTE (X) A CONTINUING WAIVER OF THE PROVISIONS OF SECTION 6.14
OF THE LOAN AGREEMENT, OR A WAIVER OF ANY OTHER PROVISIONS OF THE LOAN AGREEMENT
OR OF THE OTHER LOAN DOCUMENTS, OR (Y) A WAIVER OF ANY OTHER EVENTS OF DEFAULT,
WHETHER NOW EXISTING OR HEREAFTER ARISING.


 


FURTHERMORE, THE LENDER SHALL NOT BE TESTING FOR COMPLIANCE OF THE FINANCIAL
COVENANTS SET FORTH IN SECTION 6.14 OF THE LOAN AGREEMENT FOR THE QUARTER ENDING
MARCH 31, 2010 AND HEREBY WAIVES COMPLIANCE BY THE BORROWER WITH SUCH COVENANTS
FOR SUCH QUARTER.


 


8.                                       AMENDMENTS TO LOAN AGREEMENT.


 


A.                                       DEFINITIONS.  THE FOLLOWING DEFINITIONS
SET FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT ARE HEREBY AMENDED AS FOLLOWS:


 


I                                             DEFINITION OF BORROWER.  THE
DEFINITION OF “BORROWER” SET FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING INSERTED IN ITS PLACE:


 


““BORROWER” MEANS EF JOHNSON TECHNOLOGIES, INC. (FORMERLY KNOWN AS EFJ, INC.),
E.F. JOHNSON COMPANY, AND 3E TECHNOLOGIES INTERNATIONAL, INC., AND TO EACH SUCH
PERSON OR TO ALL OF THEM, AS THE CONTEXT MAY REQUIRE, AND THE REPRESENTATIONS
AND OBLIGATIONS HEREUNDER OF THE PERSONS COMPRISED BY THE TERM “BORROWER” SHALL
BE JOINT AND SEVERAL.  FOR PURPOSES OF TESTING COMPLIANCE WITH THE FINANCIAL
COVENANTS HEREINAFTER, THE NEGATIVE COVENANTS HEREINAFTER, AND PRICING UNDER THE
REVOLVING NOTE OR THE TERM NOTE THAT IS BASED ON THE BORROWER’S FINANCIAL
PERFORMANCE, FINANCIAL INFORMATION CONCERNING THE BORROWER SHALL MEAN FINANCIAL
INFORMATION FOR EF JOHNSON TECHNOLOGIES, INC. (FORMERLY KNOWN AS EFJ, INC.),
E.F. JOHNSON COMPANY, AND 3E TECHNOLOGIES INTERNATIONAL, INC., STATED ON A
CONSOLIDATED BASIS.  IN ADDITION, THE FINANCIAL REPORTING TO BE PROVIDED BY THE
BORROWER SHALL BE PROVIDED FOR EF JOHNSON TECHNOLOGIES, INC. (FORMERLY KNOWN AS
EFJ, INC.), E.F. JOHNSON COMPANY, AND 3E TECHNOLOGIES INTERNATIONAL, INC., ON A
CONSOLIDATED AND CONSOLIDATING BASIS UNLESS OTHERWISE REQUESTED BY THE LENDER.”


 


II                                          DEFINITION OF LETTER OF CREDIT
SUBLIMIT.  THE DEFINITION OF “LETTER OF CREDIT SUBLIMIT” SET FORTH IN
SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND THE
FOLLOWING INSERTED IN ITS PLACE:


 


““LETTER OF CREDIT SUBLIMIT” MEANS THREE MILLION SEVEN HUNDRED FIFTY THOUSAND
AND 00/100 DOLLARS ($3,750,000.00).”


 


6

--------------------------------------------------------------------------------



 


III                                       DEFINITION OF MAXIMUM REVOLVING
COMMITMENT AMOUNT.  THE DEFINITION OF “MAXIMUM REVOLVING COMMITMENT AMOUNT” SET
FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY AND
THE FOLLOWING INSERTED IN ITS PLACE:


 


““MAXIMUM REVOLVING COMMITMENT AMOUNT” MEANS THREE MILLION SEVEN HUNDRED FIFTY
THOUSAND AND 00/100 DOLLARS ($3,750,000.00), OR SUCH LESSER AMOUNT THAT THE
BORROWER MAY REQUEST AS HEREINAFTER PROVIDED.”


 


IV                                      DEFINITION OF PERFORMANCE PRICING GRID. 
THE DEFINITION OF “PERFORMANCE PRICING GRID” SET FORTH IN SECTION 1.1 OF THE
LOAN AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY.


 


V                                         DEFINITION OF REVOLVING LOAN.  THE
DEFINITION OF “REVOLVING LOAN” SET FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING INSERTED IN ITS PLACE:


 


““REVOLVING LOAN” MEANS THE REVOLVING LOAN FACILITY MADE AVAILABLE BY THE LENDER
TO THE BORROWER PURSUANT TO THIS AGREEMENT IN THE MAXIMUM PRINCIPAL AMOUNT OF
THREE MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($3,750,000.00),
EVIDENCED BY THE REVOLVING NOTE.”


 


VI                                      DEFINITION OF REVOLVING NOTE.  THE
DEFINITION OF “REVOLVING NOTE” SET FORTH IN SECTION 1.1 OF THE LOAN AGREEMENT IS
HEREBY DELETED IN ITS ENTIRETY AND THE FOLLOWING INSERTED IN ITS PLACE:


 


““REVOLVING NOTE” MEANS THE BORROWER’S PROMISSORY NOTE ENTITLED REVOLVING NOTE,
DATED AS OF NOVEMBER 15, 2002, AS AMENDED BY THAT CERTAIN FIRST AMENDMENT TO
REVOLVING NOTE DATED AS OF SEPTEMBER 13, 2004, AND AS FURTHER AMENDED BY THAT
CERTAIN SECOND AMENDMENT TO REVOLVING NOTE DATED AS OF JULY 11, 2006, AND AS
FURTHER AMENDED BY THAT CERTAIN THIRD AMENDMENT TO REVOLVING NOTE DATED AS OF
MARCH 10, 2008, AND AS FURTHER AMENDED BY THAT CERTAIN FOURTH AMENDMENT TO
REVOLVING NOTE DATED AS OF MARCH 16, 2009, AND AS FURTHER AMENDED BY THAT
CERTAIN  FIFTH AMENDMENT TO REVOLVING NOTE DATED AS OF FEBRUARY     , 2010
PAYABLE TO THE ORDER OF THE LENDER IN THE MAXIMUM PRINCIPAL AMOUNT OF THREE
MILLION SEVEN HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS ($3,750,000.00), AND
EVIDENCING THE BORROWER’S OBLIGATION TO REPAY THE REVOLVING LOAN, AS SAID
REVOLVING NOTE MAY BE FURTHER AMENDED FROM TIME TO TIME.”


 


B.                                      AMENDMENT TO UNUSED LINE
FEE.                  THE FOLLOWING IS HEREBY INSERTED IN TO THE LOAN AGREEMENT
AS SECTION 2.4B. TO REPLACE THE FORMER SECTION 2.4B. WHICH WAS DELETED PURSUANT
TO THE SECOND AMENDMENT:


 


“B.                                AN UNUSED FEE ON ANY DIFFERENCE BETWEEN THE
MAXIMUM REVOLVING COMMITMENT AMOUNT AND THE AMOUNT OF THE REVOLVING LOAN THE
BORROWER ACTUALLY USES, DETERMINED BY THE AVERAGE OF THE DAILY AMOUNT OF THE
REVOLVING LOAN OUTSTANDING DURING EACH MONTH (INCLUDING THE AMOUNT OF ANY LOC
OBLIGATIONS).  THE FEE WILL BE CALCULATED AT FIFTY (50) BASIS POINTS PER YEAR. 
THE FEE IS CALCULATED AND


 


7

--------------------------------------------------------------------------------



 


PAYABLE MONTHLY, IN ARREARS, COMMENCING ON FEBRUARY 1, 2010 UNTIL THE EXPIRATION
OF THE AVAILABILITY OF ADVANCES UNDER THIS AGREEMENT.”


 


9.                                       PREPAYMENTS.  THE LENDER HEREBY AGREES
THAT PARTIAL PREPAYMENTS OF THE OBLIGATIONS DO NOT, ON THEIR OWN, REQUIRE THE
TERMINATION OF THE HEDGE OR SWAP AGREEMENTS CURRENTLY IN EFFECT BETWEEN THE
LENDER AND THE BORROWER, OR REQUIRE THE PAYMENT OF A PREPAYMENT FEE OR PREMIUM
THEREUNDER, PROVIDED, HOWEVER, THAT THE BORROWER ACKNOWLEDGES AND AGREES THAT
REDUCTIONS IN THE OUTSTANDING AMOUNT OF THE OBLIGATIONS AS A RESULT OF PARTIAL
PREPAYMENTS MAY NOT BE RECOGNIZED UNDER ANY SUCH HEDGE OR SWAP AGREEMENTS(1).


 


10.                                 DISCRETIONARY ADVANCES.  FROM AND AFTER THE
DATE OF EXECUTION OF THIS SIXTH AMENDMENT, ALL ADVANCES SHALL BE ON A
DISCRETIONARY BASIS.  IN CONNECTION THEREWITH, THE LENDER MAY, BUT IS NOT
OBLIGATED TO, MAKE DISCRETIONARY ADVANCES, LOANS, OR OTHER FINANCIAL
ACCOMMODATIONS (HEREINAFTER, COLLECTIVELY, “DISCRETIONARY ADVANCES”) TO THE
BORROWER UNDER THE REVOLVING NOTE ON A DAY TO DAY BASIS.  IN CONNECTION
THEREWITH:


 


A.                                       THE LENDER’S DECISION TO MAKE ANY
DISCRETIONARY ADVANCES SHALL BE COMPLETELY WITHIN THE DISCRETION OF THE LENDER,
AND A DECISION TO MAKE ONE OR MORE DISCRETIONARY ADVANCES WILL NOT BE AN
INDICATION THAT ANY FUTURE DISCRETIONARY ADVANCES WILL BE MADE.  THE LENDER
EXPRESSLY RESERVES THE RIGHT, WITHOUT FURTHER NOTICE, TO CEASE MAKING
DISCRETIONARY ADVANCES AT ANY TIME THE LENDER DEEMS APPROPRIATE.


 


B.                                      REQUESTS FOR DISCRETIONARY ADVANCES
SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS.


 


C.                                       TO THE EXTENT THAT THE LENDER DOES MAKE
DISCRETIONARY ADVANCES, ALL SUCH DISCRETIONARY ADVANCES SHALL: (I) BE MADE IN
ACCORDANCE WITH, AND SUBJECT TO, THE PROVISIONS OF THE LOAN AGREEMENT AND THE
OTHER LOAN DOCUMENTS, (II) BE MADE, IF AT ALL, SUBJECT TO THE ALLOWED AMOUNT OF
ADVANCES, (III) CONSTITUTE PART OF THE REVOLVING LOAN, AND (IV) BE SECURED BY
ALL OF THE COLLATERAL.


 


D.                                      THE MAKING OF ANY DISCRETIONARY ADVANCES
IN EXCESS OF THE ALLOWED AMOUNT OF ADVANCES, OR OTHERWISE THAN IN STRICT
CONFORMANCE WITH THE TERMS OF THE LOAN AGREEMENT OR OF THE OTHER LOAN DOCUMENTS
IS FOR THE BORROWER’S BENEFIT AND DOES NOT IN ANY WAY AFFECT THE UNCONDITIONAL
OBLIGATION OF THE BORROWER TO REPAY SUCH DISCRETIONARY ADVANCES AND ALL OTHER
AMOUNTS DUE UNDER THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS IN ACCORDANCE
WITH THE TERMS THEREOF.


 


E.                                       IT IS SPECIFICALLY ACKNOWLEDGED AND
AGREED THAT THE LENDER SHALL HAVE THE RIGHT, AT ANY TIME AND FOR ANY REASON, TO
REFUSE TO MAKE ANY DISCRETIONARY ADVANCES TO THE BORROWER REGARDLESS OF WHETHER
OR NOT (I) THE BORROWER IS IN COMPLIANCE WITH THE TERMS AND CONDITIONS OF THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) A DEFAULT OR AN

 

--------------------------------------------------------------------------------


(1) BY WAY OF EXAMPLE, AND FOR THE AVOIDANCE OF DOUBT, IF THE OUTSTANDING
PRINCIPAL BALANCE OF THE TERM LOAN IS FIFTEEN MILLION AND 00/100 DOLLARS
($15,000,000.00) AND THE BORROWER PREPAYS THE TERM LOAN SUCH THAT THE
OUTSTANDING PRINCIPAL BALANCE THEREOF IS THEN TEN MILLION AND 00/100 DOLLARS
($10,000,000.00), THE BORROWER ACKNOWLEDGES THAT IT  MAY BE REQUIRED TO CONTINUE
TO MAKE PAYMENTS UNDER A HEDGE OR SWAP AGREEMENT AS IF THE OUTSTANDING PRINCIPAL
BALANCE OF THE TERM LOAN WAS STILL FIFTEEN MILLION AND 00/100 DOLLARS
($15,000,000.00).

 

8

--------------------------------------------------------------------------------



 


EVENT OF DEFAULT HAS OCCURRED, OR (III) THE DISCRETIONARY ADVANCES WILL NOT
EXCEED THE ALLOWED AMOUNT OF ADVANCES.


 


11.                                 LETTERS OF CREDIT.  NOTWITHSTANDING ANYTHING
IN ANY LETTER OF CREDIT, LETTER OF CREDIT AGREEMENT, OR ANY OTHER LOAN DOCUMENT
TO THE CONTRARY, FROM AND AFTER THE DATE OF EXECUTION OF THIS SIXTH AMENDMENT,
THE BORROWER AND THE LENDER AGREE THAT (I) THE EXPIRY DATE(S) OF ANY OUTSTANDING
LETTER(S) OF CREDIT WILL NOT BE EXTENDED BEYOND THE ORIGINAL EXPIRY DATE(S) SET
FORTH IN SUCH LETTER(S) OF CREDIT (OR IF SUCH ORIGINAL EXPIRY DATE WAS EXTENDED
PRIOR TO THE DATE HEREOF, THEN BEYOND ANY SUCH EXTENDED EXPIRY DATE), AND
(II) SHALL NOT ISSUE ANY ADDITIONAL LETTER(S) OF CREDIT TO THE BORROWER UNLESS
THE BORROWER PROVIDES THE LENDER WITH CASH COLLATERAL FOR SUCH LETTER(S) OF
CREDIT IN AN AMOUNT EQUAL TO ONE HUNDRED TWO PERCENT (102.0%) OF THE FACE
AMOUNT(S) OF SUCH LETTER(S) OF CREDIT.


 


12.                                 ADDITIONAL CASH COLLATERAL.  IN ADDITION TO
ANY OTHER COLLATERAL, THE BORROWER SHALL, AS ADDITIONAL SECURITY FOR THE
OBLIGATIONS:


 


A.                                       CONTEMPORANEOUSLY WITH THE EXECUTION
AND DELIVERY OF THIS SIXTH AMENDMENT, EXECUTE AND DELIVER TO THE LENDER THE
AMENDMENT TO PLEDGE AGREEMENT, WHICH, AMONG OTHER THINGS, SHALL AMEND THAT
CERTAIN PLEDGE AGREEMENT DATED MARCH 16, 2009 BY AND BETWEEN THE BORROWER AND
THE LENDER TO INCLUDE ALL OBLIGATIONS WITHIN THE DEFINITION OF “INDEBTEDNESS”
SET FORTH THEREIN.


 


B.                                      WITHIN THREE (3) BUSINESS DAYS FOLLOWING
THE BORROWER’S RECEIPT OF SUBSTANTIALLY ALL OF THE AMOUNTS CURRENTLY DUE AND
OUTSTANDING AS OF THE DATE OF THIS SIXTH AMENDMENT FROM THE STATE OF CALIFORNIA
IN CONNECTION WITH ACCOUNTS RELATED TO (I) THE CALIFORNIA HIGHWAY PATROL, AND
(II) THE CALIFORNIA DEPARTMENT OF TRANSPORTATION, BUT IN NO EVENT LATER THAN
JUNE 15, 2010, DELIVER TO THE LENDER, IN GOOD AND COLLECTED FUNDS, THE SUM OF
ONE MILLION AND 00/100 DOLLARS ($1,000,000.00) (THE “A/R CASH PLEDGE”), TO BE
DEPOSITED AS ADDITIONAL CASH COLLATERAL IN THE ACCOUNT PLEDGED TO THE LENDER
PURSUANT TO THE PLEDGE AGREEMENT (THE “PLEDGED ACCOUNT”) AND HELD BY THE LENDER
(ALONG WITH ANY AND ALL INTEREST THEREON, PROVIDED THAT THE LENDER AGREES TO
RELEASE SUCH INTEREST TO THE BORROWER AS LONG AS NO DEFAULT OR EVENT OF DEFAULT
HAS OCCURRED UNDER THE LOAN DOCUMENTS AND PROVIDED THAT SUCH RELEASE WILL NOT
CAUSE THE AMOUNT IN THE PLEDGED ACCOUNT TO DROP BELOW A SUM REASONABLY
ACCEPTABLE TO THE LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION), UNTIL THE
EARLIER TO OCCUR OF (1) FULL SATISFACTION AND PAYMENT BY BORROWER OF ALL
OBLIGATIONS, OR (2) THE LENDER PROVIDING, IN A WRITING SIGNED BY THE LENDER, A
RELEASE OF THE A/R CASH PLEDGE AS COLLATERAL FOR THE OBLIGATIONS (IT BEING
ACKNOWLEDGED AND AGREED THAT THE DECISION BY THE LENDER TO PROVIDE ANY SUCH
WRITTEN RELEASE SHALL BE MADE BY THE LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION
AND MAY BE WITHHELD BY THE LENDER FOR ANY REASON OR NO REASON).


 


C.                                       ON OR BEFORE JUNE 15, 2010, DELIVER TO
THE LENDER, IN GOOD AND COLLECTED FUNDS, THE SUM OF TWO MILLION FIVE HUNDRED
THOUSAND AND 00/100 DOLLARS ($2,500,000.00) (THE “ADDITIONAL CASH PLEDGE”), TO
BE DEPOSITED AS ADDITIONAL CASH COLLATERAL IN THE PLEDGED ACCOUNT AND HELD BY
THE LENDER (ALONG WITH ANY AND ALL INTEREST THEREON, PROVIDED THAT THE LENDER
AGREES TO RELEASE SUCH INTEREST TO THE BORROWER AS LONG AS NO DEFAULT OR EVENT
OF DEFAULT HAS OCCURRED UNDER THE LOAN DOCUMENTS AND PROVIDED

 

9

--------------------------------------------------------------------------------


 


THAT SUCH RELEASE WILL NOT CAUSE THE AMOUNT IN THE PLEDGED ACCOUNT TO DROP BELOW
A SUM REASONABLY ACCEPTABLE TO THE LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION),
UNTIL THE EARLIER TO OCCUR OF (1) FULL SATISFACTION AND PAYMENT BY BORROWER OF
ALL OBLIGATIONS, OR (2) THE LENDER PROVIDING, IN A WRITING SIGNED BY THE LENDER,
A RELEASE OF THE ADDITIONAL CASH PLEDGE AS COLLATERAL FOR THE OBLIGATIONS (IT
BEING ACKNOWLEDGED AND AGREED THAT THE DECISION BY THE LENDER TO PROVIDE ANY
SUCH WRITTEN RELEASE SHALL BE MADE BY THE LENDER IN ITS SOLE AND EXCLUSIVE
DISCRETION AND MAY BE WITHHELD BY THE LENDER FOR ANY REASON AND NO REASON).


 


D.                                      THE A/R CASH PLEDGE AND THE ADDITIONAL
CASH PLEDGE SHALL BE PART OF THE “COLLATERAL”, AS SUCH TERM IS DEFINED IN THE
LOAN AGREEMENT AND THE PLEDGE AGREEMENT.  THE BORROWER HEREBY GRANTS TO THE
LENDER A FIRST PRIORITY SECURITY INTEREST IN THE A/R CASH PLEDGE AND THE
ADDITIONAL CASH PLEDGE AS COLLATERAL FOR THE OBLIGATIONS.  THERE SHALL NOT
EXIST, AT ANY TIME, ANY LIEN OR ENCUMBRANCE AGAINST THE A/R CASH PLEDGE AND/OR
THE ADDITIONAL CASH PLEDGE EXCEPT AS PERMITTED UNDER THE LOAN AGREEMENT OR THE
OTHER LOAN DOCUMENTS, OR WHICH WOULD OTHERWISE BE FOR THE BENEFIT OF THE
LENDER.  THE BORROWER SHALL TAKE ALL SUCH FURTHER ACTIONS AS THE LENDER MAY
REQUEST TO FACILITATE THE LENDER OBTAINING A FIRST PRIORITY PERFECTED SECURITY
INTEREST IN AND TO THE A/R CASH PLEDGE AND/OR THE ADDITIONAL CASH PLEDGE AND ALL
PRODUCTS AND PROCEEDS THEREOF.


 


13.                                 SUPPLEMENTAL FINANCIAL REPORTING.  IN
ADDITION TO THE FINANCIAL REPORTING CURRENTLY REQUIRED UNDER THE LOAN DOCUMENTS,
ON (I) THE DATE OF THE EXECUTION OF THIS SIXTH AMENDMENT, (II) MARCH 5, 2010,
(III) APRIL 9, 2010, (IV) MAY 7, 2010, AND (V) JUNE 7, 2010, THE BORROWER SHALL
PROVIDE THE LENDER WITH A THIRTEEN (13) WEEK ROLLING CASH FLOW REPORT AND
FORECAST OF THE BORROWER’S BUSINESS OPERATIONS IN FORM AND SUBSTANCE
SATISFACTORY TO THE LENDER IN ITS SOLE AND EXCLUSIVE DISCRETION (EACH A “CASH
FLOW REPORT”), WHICH CASH FLOW REPORTS SHALL INCLUDE A COMPARISON OF THE MOST
RECENT CASH FLOW REPORT TO ACTUAL RESULTS OF THE BORROWER’S BUSINESS OPERATIONS
FOR THE PRIOR MONTH.


 


14.                                 FEES.  IN CONSIDERATION OF THE LENDER’S
AGREEMENTS SET FORTH HEREIN, THE BORROWER SHALL PAY THE LENDER THE FOLLOWING
FEES:


 


A.                                       A FEE (THE “AMENDMENT FEE”) IN THE
FOLLOWING AMOUNTS ON THE FOLLOWING DATES:


 


I                                             ON OR BEFORE THE DATE OF THE
EXECUTION OF THIS SIXTH AMENDMENT, AN AMOUNT EQUAL TO $109,968.74;


 


II                                          ON OR BEFORE APRIL 19, 2010, AN
AMOUNT EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE RESULT OF THE
FOLLOWING:


 


(X) THE SUM OF THE MAXIMUM REVOLVING COMMITMENT AMOUNT, PLUS


 


(Y) THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN AS OF APRIL 15, 2010,
LESS


 


10

--------------------------------------------------------------------------------



 


(Z) THE CURRENT BALANCE OF ALL CASH COLLATERAL PLEDGED TO THE LENDER PURSUANT TO
THE PLEDGE AGREEMENT AS OF APRIL 15, 2010; AND


 


III                                       ON OR BEFORE JUNE 18, 2010, AN AMOUNT
EQUAL TO ONE-QUARTER OF ONE PERCENT (0.25%) OF THE RESULT OF THE FOLLOWING:


 


(X) THE SUM OF THE MAXIMUM REVOLVING COMMITMENT AMOUNT, PLUS


 


(Y) THE OUTSTANDING PRINCIPAL BALANCE OF THE TERM LOAN AS OF JUNE 15, 2010, LESS


 


(Z) THE CURRENT BALANCE OF ALL CASH COLLATERAL PLEDGED TO THE LENDER PURSUANT TO
THE PLEDGE AGREEMENT AS OF JUNE 15, 2010;


 


THE AMENDMENT FEE SHALL BE: (A) FULLY EARNED AS OF THE DATE OF THE EXECUTION OF
THIS SIXTH AMENDMENT, (B) RETAINED BY THE LENDER AS A FEE AND NOT APPLIED IN
REDUCTION OF ANY OTHER OBLIGATIONS, AND (C) PART OF THE OBLIGATIONS AND SECURED
BY ALL OF THE COLLATERAL.


 


B.                                      A FEE (THE “RETROACTIVE UNUSED LINE
FEE”) IN THE AMOUNT OF FIVE THOUSAND AND 00/100 DOLLARS ($5,000.00).  THE
RETROACTIVE UNUSED LINE FEE SHALL BE: (A) FULLY EARNED AS OF THE DATE OF THE
EXECUTION OF THIS SIXTH AMENDMENT, (B) RETAINED BY THE LENDER AS A FEE AND NOT
APPLIED IN REDUCTION OF ANY OTHER OBLIGATIONS, (C) PART OF THE OBLIGATIONS AND
SECURED BY ALL OF THE COLLATERAL, AND (D) PAID TO THE LENDER WITHIN THREE
(3) BUSINESS DAYS OF THE DATE OF THE EXECUTION OF THIS SIXTH AMENDMENT.


 


15.                                 COSTS AND EXPENSES.  THE BORROWER SHALL
REIMBURSE THE LENDER ON DEMAND FOR ANY AND ALL UNREIMBURSED COSTS, EXPENSES, AND
COSTS OF COLLECTION (INCLUDING ATTORNEYS’ FEES AND EXPENSES) HERETOFORE OR
HEREAFTER INCURRED BY THE LENDER IN CONNECTION WITH THE PROTECTION,
PRESERVATION, AND ENFORCEMENT BY THE LENDER OF ITS RIGHTS AND REMEDIES UNDER THE
LOAN DOCUMENTS, THIS SIXTH AMENDMENT AND/OR THE OTHER AMENDMENT DOCUMENTS,
INCLUDING, WITHOUT LIMITATION, THE NEGOTIATION AND PREPARATION OF THIS SIXTH
AMENDMENT AND THE OTHER AMENDMENT DOCUMENTS.


 


16.                                 ARBITRATION.


 

This paragraph concerns the resolution of any controversies or claims between
the Borrower and the Lender, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) the Loan Agreement or this Sixth Amendment (including any renewals,
amendments, extensions, or modifications of the same); or (ii) any other Loan
Document or Amendment Document (collectively, a “Claim”).

 

At the request of the Borrower or the Lender, any Claim shall be resolved by
binding arbitration in accordance with the Federal Arbitration Act (Title 9,
U.S. Code) (the “Act”).  The Act will apply even though the Loan Agreement
provides that it is governed by the law of a specified state.

 

11

--------------------------------------------------------------------------------


 

Arbitration proceedings will be determined in accordance with the Act, the
applicable rules and procedures for the arbitration of disputes of JAMS or any
successor thereof (“JAMS”), and the terms of this paragraph.  In the event of
any inconsistency, the terms of this paragraph shall control.

 

The arbitration shall be administered by JAMS and conducted in any U.S. state
where real or tangible personal property collateral for this credit is located
or if there is no such collateral, in Maryland.  All Claims shall be determined
by one arbitrator; however, if Claims exceed Five Million and 00/100 Dollars
($5,000,000.00), upon the request of any party, the Claims shall be decided by
three arbitrators.  All arbitration hearings shall commence within ninety (90)
days of the demand for arbitration and close within ninety (90) days of
commencement and the award of the arbitrator(s) shall be issued within thirty
(30) days of the close of the hearing.  However, the arbitrator(s), upon a
showing of good cause, may extend the commencement of the hearing for up to an
additional sixty (60) days.  The arbitrator(s) shall provide a concise written
statement of reasons for the award.  The arbitration award may be submitted to
any court having jurisdiction to be confirmed and enforced.

 

The arbitrator(s) will have the authority to decide whether any Claim is barred
by the statute of limitations and, if so, to dismiss the arbitration on that
basis.  For purposes of the application of the statute of limitations, the
service on JAMS under applicable JAMS rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of the Loan Agreement.

 

This paragraph does not limit the right of the Lender to: (i) exercise self-help
remedies, such as but not limited to, setoff; (ii) initiate judicial or
nonjudicial foreclosure against any real or personal property collateral;
(iii) exercise any judicial or power of sale rights; or (iv) act in a court of
law to obtain an interim remedy, such as but not limited to, injunctive relief,
writ of possession or appointment of a receiver, or additional or supplementary
remedies.

 


17.                                 WAIVER OF JURY TRIAL. BY AGREEING TO BINDING
ARBITRATION, THE BORROWER AND THE LENDER IRREVOCABLY AND VOLUNTARILY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF A CLAIM.  FURTHERMORE,
WITHOUT INTENDING IN ANY WAY TO LIMIT THIS AGREEMENT TO ARBITRATE, TO THE EXTENT
ANY CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY
RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH CLAIM.  THIS PROVISION
IS A MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS SIXTH AMENDMENT AND
THE LOAN AGREEMENT.


 


18.                                 NO ORAL AGREEMENTS.  THIS SIXTH AMENDMENT,
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, AND THE OTHER AMENDMENT DOCUMENTS
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES CONCERNING THE SUBJECT MATTER
HEREOF AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN OR ORAL
AGREEMENTS BETWEEN THE PARTIES.

 

12

--------------------------------------------------------------------------------



 


19.                                 ILLEGALITY OR UNENFORCEABILITY.  ANY
DETERMINATION THAT ANY PROVISION OR APPLICATION OF THIS SIXTH AMENDMENT IS
INVALID, ILLEGAL, OR UNENFORCEABLE IN ANY RESPECT, OR IN ANY INSTANCE, SHALL NOT
AFFECT THE VALIDITY, LEGALITY, OR ENFORCEABILITY OF ANY SUCH PROVISION IN ANY
OTHER INSTANCE, OR THE VALIDITY, LEGALITY, OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS SIXTH AMENDMENT.


 


20.                                 COUNTERPARTS.  THIS SIXTH AMENDMENT MAY BE
EXECUTED IN MULTIPLE IDENTICAL COUNTERPARTS, EACH OF WHICH WHEN DULY EXECUTED
SHALL BE DEEMED AN ORIGINAL, AND ALL OF WHICH SHALL BE CONSTRUED TOGETHER AS ONE
AGREEMENT.  THIS SIXTH AMENDMENT WILL NOT BE BINDING ON OR CONSTITUTE EVIDENCE
OF A CONTRACT BETWEEN THE PARTIES HERETO UNTIL SUCH TIME AS A COUNTERPART HAS
BEEN EXECUTED BY SUCH PARTY AND A COPY THEREOF IS DELIVERED TO EACH OTHER PARTY
TO THIS SIXTH AMENDMENT.


 

(Signatures and Notary Acknowledgments continue on following pages)

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed and delivered this Sixth
Amendment to Revolving Line of Credit Loan Agreement, Term Loan Agreement and
Security Agreement under seal as of the day and year first hereinabove set
forth.

 

 

EF JOHNSON TECHNOLOGIES, INC., a Delaware corporation (formerly known as EFJ,
INC.)

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title: Executive Vice President and Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Executive Vice President and
Chief Financial Officer of EF Johnson Technologies, Inc. (formerly known as
EFJ, Inc.), a Delaware corporation, this 2nd of March, 2010.

 

 

/s/ Amy M. Fritts

 

Notary Public

 

 

My commission expires: 11/7/2013

 

My registration number:  12548867-6

 

 

 

 

E.F. JOHNSON COMPANY, a Minnesota corporation

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title: Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of
E.F.  Johnson Company, a Minnesota corporation, this 2nd of March, 2010.

 

 

 

/s/ Amy M. Fritts

 

Notary Public

 

My commission expires: 11/7/2013
My registration number:  12548867-6

 

14

--------------------------------------------------------------------------------


 

 

3e TECHNOLOGIES INTERNATIONAL, INC., a Maryland corporation

 

 

 

By:

/s/ Jana Ahlfinger Bell

 (SEAL)

 

Name: Jana Ahlfinger Bell

 

Title: Chief Financial Officer

 

 

State of Texas

)

County of Dallas

) To Wit:

 

 

Acknowledged before me by Jana Ahlfinger Bell as Chief Financial Officer of 3e
Technologies International, Inc., a Maryland corporation, this 2nd of March,
2010.

 

 

 

/s/ Amy M. Fritts

 

Notary Public

 

 

My commission expires: 11/7/2013

 

My registration number:  12548867-6

 

 

 

 

BANK OF AMERICA, N.A., a national banking association

 

 

 

By:

/s/ Fred P. Lucy, II

 (SEAL)

 

Name: Fred P. Lucy

 

Title: Senior Vice President

 

 

State of Rhode Island

)

County of Providence

) To Wit:

 

 

Acknowledged before me by Fred P. Lucy, II as Sr. Vice President of Bank of
America, N.A., this 1st day of March, 2010.

 

 

 

/s/ Jane A. Martin

 

Notary Public

 

 

My commission expires: 2/12/14

 

My registration number: 42760

 

 

15

--------------------------------------------------------------------------------


 

Exhibit “A”

 

Form of Fifth Amendment to Revolving Note

 

16

--------------------------------------------------------------------------------


 

Exhibit “B”

 

Form of Third Amendment to Term Note

 

17

--------------------------------------------------------------------------------


 

Exhibit “C”

 

Form of First Amendment to Pledge Agreement

 

18

--------------------------------------------------------------------------------